DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response filed 12/23/2020 is acknowledged.
Claims 97-105 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Rejections Withdrawn
The rejection of claims 1, 2, 9, 10, 11, 19 and 22 under 35 U.S.C. 103 as being unpatentable over Leung, US 6326390 B1 in view of Weinbach, US 20030124196 A1 has been withdrawn because the combined teachings of Leung and Weinbach do not expressly teach wherein the permeation enhancer comprises a chitosan material. 
The rejection of claims 1-3, 9-11, 15, 18-19, and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. Claims 1-3, 9-11, 15, 18-19, and 22 were cancelled.

The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Leung, US 6326390 B1 in view of Sung, US 7863258 B1 and Sitkovsky, US 8716301 has been withdrawn in light of Applicant’s amendment. Claims 1 and 3 were cancelled.

Rejections Responsive to Applicant’s Amendment
	New claim 97 recites an adenosine receptor antagonist nano- or microparticle obtained by a process comprising: vigorously mixing an organic phase comprising a biodegradable polymer, a solvent, and an adenosine receptor antagonist with an acidic aqueous phase comprising chitosan material to create a suspension of nano- or microparticles comprising the adenosine receptor antagonist, the chitosan material, and the biodegradable polymer. 
	New claims 98-101 further define aspects of the process.
	New claims 102-105 further define structural features of the particles of claim 97.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant has argued that the combined teachings of Leung and Sung does not teach an adenosine receptor antagonist nano- or microparticle of claim 97. Applicant has argued Leung does not teach particles comprising a chitosan material. Applicant has argued Sung does not teach 
Applicant has argued Sung uses cellulose treated chitosan (Sung, c11:65-66) meaning the chitosan is depolymerized with altered physical characteristics including lowered molecular weight and changed pH solubility (Sung, c11:65 – c12:11). Applicant has argued Sung teaches away from using unmodified, commercially available chitosan as used in the current disclosure.
This argument is unpersuasive because the claimed chitosan material encompasses both commercially available chitosan having a higher molecular weight and cellulose treated chitosan having a lower molecular weight. The presently claimed invention has no limitation with respect to the molecular weight of the chitosan material. Further, the depolymerized chitosan material used in Sung appears to be insoluble at neutral pH just like untreated chitosan. See Sung, e.g., c12, 45-48: the low MW chitosan used in the study was obtained by precipitating the depolymerized CS solution with aqueous NaOH at a pH of 7.0-7.2. Consequently, even if the presently claimed invention were limited to unmodified chitosan, Sung does not appear to teach away since unmodified chitosan and depolymerized chitosan share similar pH dependent solubility.

Applicant has argued Sung teaches nanoparticles display a structure of a neutral polyelectrolyte complex core surrounded by a positively charged chitosan shell (Sung, e.g., c19:31-34; 12:7-11; 14:32-35; 15:35-37).
This argument is unpersuasive since the teachings of Sung are not limited to particles comprising a neutral polyelectrolyte complex core surrounded by a positively charged chitosan shell. As disclosed at 3:52-65, Sung teaches: In one embodiment, chitosan dominates on a surface of the nanoparticles as a shell substrate and the negatively charged PGA or other suitable 
In the embodiment comprising a neutral core, it is evident that one skilled in the art would understand Sung as teaching negatively charged core substrate, e.g., PGA, conjugates with a portion of the positively charged shell substrate, e.g., chitosan, that is in the core portion so as to maintain a zero-charge (neutral) core. This means one skilled in the art understood Sung as teaching particles comprising chitosan not only as a shell on the surface, but also chitosan within the core of the particle which balances out any negatively charged material in the core, thereby achieving a neutral core. 
Consequently, even if Sung teaches particles comprising a core shell particle with chitosan predominating on the surface as a positively charged shell, the particle still contains chitosan in the core meaning Sung teaches an arrangement wherein chitosan is present within the core and the shell, i.e., within the particle. The presently claimed invention does not appear to distinguish over the combined teachings of Leung and Sung because the combined teachings of Leung and Sung teach particles comprising a biodegradable polymer, an adenosine receptor antagonist, and chitosan as a permeation enhancer, where the chitosan is present within the particle. 

Applicant has argued Sung teaches depolymerized cellulose treated chitosan in a particle as a shell which dissolves at neutral, but not acidic pH since Sung teaches stable particles at a low 
This argument is unpersuasive. Even if present in a shell, Sung does not teach particles simply coated with chitosan since Sung teaches particles comprising chitosan dominating the surface as a shell (Sung, e.g., c3:50-55). This means the particle comprises chitosan throughout the particles with the “shell” enriched with chitosan.  It is not clear where Sung states the chitosan dissolves at neutral pH. In contrast, Sung teaches precipitating the depolymerized CS solution with an aqueous NaOH at pH 7.0-7.2 (Sung, e.g., c12:45-48). Since the chitosan precipitates at neutral pH (7.0-7.2), the chitosan of Sung does not appear to dissolve at neutral pH. It is also not clear where Sung states the depolymerized chitosan does not dissolve at acidic pH. In contrast, Sung indicates the obtained low-MW chitosan can be readily dissolved in an aqueous solution at pH 6.0, while that before depolymerization needs to be dissolved in an acidic solution with a pH value about 4.0 (Sung, e.g., c12:54-57). This means one skilled in the art understood the depolymerized chitosan is soluble at a higher pH, i.e., 6.0, but 6.0 is still on the acidic side of neutral. Although the depolymerized chitosan does not require pH 4.0 for dissolution like untreated chitosan, this does not mean the depolymerized chitosan is insoluble at pH 4.0. It is acknowledged that Sung teaches the nanoparticles are stable at a low pH around 2.5. However, the properties of the nanoparticles are not the same as the properties of the chitosan since the nanoparticles include additional elements, e.g., polyglutamate and active agents. Consequently, it is not clear where Sung states the depolymerized chitosan does not dissolve at acidic pH. 
Although Applicant appears to argue that the presently claimed chitosan is different from the chitosan used in Sung, it is noted that the present claims are silent to the chitosan molecular weight. As noted above the chitosan of Sung appears to have the same or similar properties as the 
In response to Applicant’s argument that the unmodified chitosan within the adenosine receptor antagonist nano- or microparticles of this disclosure dissolves at an acidic, but not neutral pH – the opposite of Sung’s particles: it is noted that the presently claimed invention recites chitosan material. This limitation makes no distinction between unmodified chitosan or modified chitosan, and reads on chitosan of any molecular weight. The chitosan material of Sung, even modified to have a lower molecular weight are still similar in properties to the unmodified chitosan argued by Applicant since the modified chitosan of Sung precipitates at neutral pH, and since the modified chitosan of Sung dissolves at acidic pH. The claimed invention does not include a limitation that the particle dissolves at acidic pH. Therefore the claimed invention does not recite properties opposite to the particles taught by the particular embodiment of Sung. 

Applicant has argued that since the process of the present disclosure are washed with acetic acid water, residual or free solubilized chitosan is removed including any chitosan that would stick to the particles as a coating. Applicant has argued because all unincorporated chitosan was chemically scrubbed from the surface of the particles and washed away by the repeated acetic acid washes, any chitosan detected upon dissolving Lot 23 particles in DMSO comes from the particle itself. See Josephs Declaration at ¶ 10-11 filed herewith; and October 1, 2019 Josephs Declaration 
This argument is unpersuasive. The presently claimed invention includes product by process language. However, the presently claimed invention does not recite the steps of repeated washing with acetic acid. Additionally, the presently claimed invention is silent to unmodified chitosan. The presently claimed invention does not include the limitation that chitosan is distributed within and throughout the particle. While the declaration appears to establish chitosan is present in the particles as made by the disclosed process, there does not appear to be evidence effective to clearly and convincingly establish that the chitosan is present in the particle in an arrangement which differs from the arrangement taught by Sung.

Applicant has argued the skilled artisan would not have had a reasonable expectation of success in creating adenosine receptor antagonist nano- or microparticles according to claim 97 since Sung teaches away from using commercially available unmodified chitosan. 
This argument is unpersuasive. The presently claimed invention is not limited to unmodified chitosan. Chitosan material as claimed appears to encompass various molecular weight chitosan materials, such as chitosan and N,O-carboxymethyl chitosan (specification, e.g., pg. 15, ¶ 2). Further, the specification does not appear to teach unmodified, naturally occurring chitosan, e.g., the chitosan used in the examples is low molecular weight chitosan purchased from Sigma-Aldrich (specification, pg. 28, Examples, ¶ 3). Although Sung teaches low molecular weight chitosan enables dissolution at pH values close to physiological ranges, thereby improving loading of protein drugs because the pH would preserve the bioactivity of the protein, the presently claimed 

The declaration under 37 CFR 1.132 filed 12/23/2020 is insufficient to overcome the rejection of claims 1, 9, 15, 18, 19 22 and 86-91 based upon Leung and Sung as set forth in the last Office action and reapplied to new claims 97-105 below because:  
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
The declaration clarifies how chitosan is necessarily incorporated within and throughout the particles of the disclosed invention based on the manner in which they were prepared, and a limitation implied by the product by process language of instant claim 97 (¶ 6). The declaration indicates natural unmodified chitosan is used in the particles of Lot 23 (¶ 10). The declaration states particles were washed with acetic acid 3 times to remove any unbound chitosan while any chitosan embedded in the particles remains in the particles (¶ 10). The particles were washed particles were dissolved in DMSO; chitosan embedded in the particles is present in the DMSO solution upon dissolution of the particles (¶ 11). The declaration concludes the nanoparticles were found to contain 0.71 micrograms of chitosan per mg of particle weight distributed within and throughout the particle (¶ 11). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 102 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 102 recites “e.g., methoxy biaryl or quinolone substitutions” in line 4; and “e.g., terahydroisoquinoline or azaisoquinoline derivatives” in line 6. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 15, 18, 19, 22 and 86-91 are rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6326390 B1 in view of Sung, US 7863258 B1.
Leung teaches compositions comprising particles comprising adenosine receptor antagonists (Leung, e.g., abstract and claims). Applicable to claim 103: Leung teaches the particle comprises a biodegradable polymer such as polyglycolide, polylactide and copolymers thereof 
The limitations of claims 97-101 refer to the manner in which the nano- or microparticle is made: an adenosine receptor antagonist nano- or microparticle obtained by a process comprising: vigorously mixing an organic phase comprising a biodegradable polymer, a solvent, and an adenosine receptor antagonist with an acidic aqueous phase comprising chitosan material to create a suspension of nano- or microparticles comprising the adenosine receptor antagonist, the chitosan material, and the biodegradable polymer.
The process limitations appear to require that the nano- or microparticle comprises adenosine receptor antagonist, a biodegradable polymer and a chitosan material. Although it is argued in the remarks that the disclosed process results in chitosan being present within and throughout the particle, the presently claimed invention does not appear to imply any structural details with respect to chitosan. For example, since the claimed process does not recite washing off unbound chitosan, the claimed product by process language does not exclude particles arranged with a core of biodegradable polymer and a coating of chitosan. 
Leung clearly teaches particles comprising an adenosine receptor antagonist and a biodegradable polymer, but Leung does not expressly teach the particle including chitosan material. 
This defect is cured by Sung.
Sung teaches nanoparticles for drug delivery comprising enhanced permeability (Sung, e.g., Abstract). Sung teaches nanoparticles comprising permeation enhancer, e.g., chelators, bile salt, surfactant, fatty acid, chitosan and chitosan derivatives (Sung, e.g., c9:27-31). Sung teaches chitosan was a known paracellular permeability enhancer (Sung, e.g., c18:8-15). Sung teaches 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a microparticle or nanoparticle comprising an adenosine receptor antagonist and a biodegradable polymer as understood from Leung using techniques as understood from Sung with a reasonable expectation of success. The skilled artisan would have been motivated to incorporate a penetration enhancer, e.g., chitosan, into the particle to enhance absorption of the drug or nanoparticles as taught by Sung. The skilled artisan could have included a permeation enhancer with the adenosine receptor antagonist when forming the particle so that the permeation enhancer is within and throughout the particle like the adenosine receptor agonist. The skilled artisan would have had a reasonable expectation of success because Sung expressly suggests this 
Applicable to claim 104: Leung teaches the nanoparticle may include an antitumor agent but does not expressly teach a targeting moiety. Sung teaches anticancer agents, e.g., antibodies or tyrosine kinase inhibitors, directly target a molecular abnormality in types of cancer and are considered targeted therapies (Sung, e.g., 47:22-49). Based on this teaching in Sung, it would have been obvious to further modify the particle with a targeting moiety with a reasonable expectation of arriving at a particle for directly targeting a molecular abnormality in types of cancer.
Applicable to claim 105: Sung teaches particles sized in the claimed range, e.g., 218 nanometers (Sung, e.g., example 2).
Accordingly, the subject matter of claims 97-105 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Claims 97-103 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6326390 B1 in view of in view of Manca, Colloids and Surfaces B, Biointerfaces, 67, 2008 (previously cited).
	The teachings of Leung enumerated above with respect to claim 97 apply here. 
The limitations of claims 97-101 refer to the manner in which the nano- or microparticle is made: an adenosine receptor antagonist nano- or microparticle obtained by a process comprising: vigorously mixing an organic phase comprising a biodegradable polymer, a solvent, and an adenosine receptor antagonist with an acidic aqueous phase comprising chitosan material to create a suspension of nano- or microparticles comprising the adenosine receptor antagonist, the chitosan material, and the biodegradable polymer.

Leung clearly teaches particles comprising an adenosine receptor antagonist and a biodegradable polymer, but Leung does not expressly teach the particle including chitosan material. 
This defect is cured by Manca.
	 Manca teaches PLGA chitosan microparticles prepared by emulsion solvent diffusion (Manca, e.g., Title, Abstract, pg. 167, c2, section 2.4), wherein the particles are made by a process comprising mixing a biodegradable polymer (PLGA) dissolved in an organic solvent (DCM) with an acidic aqueous phase (acetic acid buffer) comprising chitosan to form a particle suspension.
Manca teaches chitosan modification promotes mucoadhesion and/or is effective to modulate release of the active agent(s) present in the microparticle (Manca, e.g., abstract). Specifically, Manca observes chitosan modification of the particle composition substantially reduces burst release in a concentration dependent manner which is interpreted by Manca as a stabilizing effect at physiological pH (Manca, e.g., pg. 169, c1:¶ 1).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify microparticles comprising an adenosine receptor antagonist and a 
Applicable to claim 105: Manca teaches particles having a size in the claimed range, e.g., around 2.5 micron (Manca, e.g., pg. 170, 1:¶ 2).
Accordingly, the subject matter of claims 97-103 and 105 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6326390 B1 in view of in view of Manca, Colloids and Surfaces B, Biointerfaces, 67, 2008 (previously cited) as applied to claims 97-103 and 105 above, and further in view of Sung, US 7863258 B1.
The combined teachings of Leung and Manca teach nano- or microparticles according to claim 97 but do not expressly teach particles further comprising a targeting moiety. 
Applicable to claim 104: Leung teaches the nanoparticle may include an antitumor agent but does not expressly teach a targeting moiety. Sung teaches anticancer agents, e.g., antibodies or 
Based on this teaching in Sung, it would have been obvious to further modify a particle as understood from the combined teachings of Leung and Manca with a targeting moiety with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the particles ability to direct target a molecular abnormality in types of cancer, thereby improving the particles ability to treat cancer.
Accordingly, the subject matter of claim 104 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615             


/SUSAN T TRAN/Primary Examiner, Art Unit 1615